Citation Nr: 0613965	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-38 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to peripheral vascular 
disease.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and again from September 1985 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated May 2004 at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

Coronary artery disease was not manifested during service or 
to a compensably disabling degree within one year of 
separation from active duty service, and there is no 
competent medical evidence that coronary artery disease is 
related to active duty service or to a service connected 
disability.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active military service, it may not be presumed to have been 
so incurred, and it is not proximately due to a service 
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim for, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 and 
July 2004 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was readjudicated in an October 2004 statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Hence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

Under 38 U.S.C.A. § 5103(a), appropriate notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, however, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although full notice was not provided until after the initial 
adjudication the appellant was not prejudiced.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Background and analysis

The veteran contends that his coronary artery disease is 
secondary to his service connected peripheral vascular 
disease.

Service records are negative for complaints, treatment, or 
diagnosis of coronary artery disease.

A July 1992 treatment record from Gene M. Dickerson, M.D., 
noted no history of heart disease.  Following a physical 
examination the veteran's intermittent right lower extremity 
claudication was judged to most probably represent simple 
accelerated atherosclerotic disease.

August 1992 records from the Tuomey Regional Medical Center 
note a history of heavy smoking, but again find no history of 
coronary artery disease.

In January 1993, while serving with the Army reserve the 
appellant was found to have a blood pressure of 140/92.

Medical records from Palmetto Health Richland dated October 
2003 show that the veteran underwent a quintuple coronary 
artery bypass grafting after a routine stress test.  

At his April 2004 VA examination, the veteran reported having 
coronary artery bypass surgery in 2003.  Following a physical 
examination the appellant was diagnosed with coronary artery 
disease.  The physician noted that peripheral vascular 
disease was a risk factor for coronary artery disease, but he 
opined that he was uncertain whether, in this case, 
peripheral vascular disease led to coronary artery disease.  
The physician stated that the veteran's diabetes may have led 
to the coronary artery disease along with his high blood 
pressure.

After reviewing the evidence of record, it is concluded that 
the preponderance of the competent evidence is against 
entitlement to service connection for coronary artery 
disease, to include secondary to peripheral vascular disease.  
While the Board acknowledges the April 2004 VA opinion, under 
38 C.F.R. § 3.102 service connection may not be based on a 
resort to speculation.  Indeed, the Court has held that a 
physician's statement that the veteran may have been having 
some symptoms of a disease many years prior to the date of 
diagnosis too speculative.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Further, in Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related to service, is too 
speculative to establish such relationship.  In the present 
case, the April 2004 VA examiner stated that he was uncertain 
whether the peripheral vascular disease led to the coronary 
artery disease.  To grant service connection based on such a 
statement would require an unreasonable reliance on 
speculation.  

The Board also considered whether service connection was 
warranted for coronary artery disease on a direct basis, but 
the evidence shows that the disorder was not diagnosed until 
2003; approximately 13 years after separation from active 
duty, and no physician has linked the disorder to service.  

The Board acknowledges that the appellant has supplied 
several pieces of literature pertaining to his diseases.  The 
literature submitted, however, does not address the 
particular specifics of the appellant's medical history and, 
as such, is too generic to be of any real probative value.  
Sacks v. West, 11 Vet.App. 314 (1998). 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has coronary artery disease that is 
proximately due to or the result of a service-connected 
disability or otherwise related to active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, 
but there is not a state of equipoise between the positive 
and negative evidence to grant the veteran's claim.  

The appeal is denied. 


ORDER

Entitlement to service connection for coronary artery 
disease, to include secondary to peripheral vascular disease, 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


